Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a computing device configured to discover a topology…” “solve an optimization problem…” and “communicate the solution” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim(s) recite(s) collecting data about a electric grid (district) and solving an optimization problem.  The claim limitations are directed towards the result or desired outcome and not how a technical solution to a problem has been achieved. This judicial exception is not integrated into a practical application because the claims do not recite actual control of controllable smart grid devices but merely communicating with the components.  The claims seem to be directed towards using a computer as a tool to solve mathematical problems rather than an improvement to the tool itself.  A process which could be accomplished by pen and paper.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites “a computing device” coupled to language which functionally claims the desired result.  But for the limitation “a computing device,” the claims recite the abstract idea of collecting data, performing computations, and communicating the results.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant claims “solving an optimization control problem” but fails to adequately disclose how the software solves the optimization problem.  Instead, the specification explains that the problem is solved according to “known optimization control theories and methods.”  (spec. para. 0041) and “the DEMS 26 solves the optimization control problem from step 20 using known any known software method.”  (spec. para. 0044).  The specification fails to disclose the software algorithm implemented to carry out the claimed feature.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a computing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification does not disclose how the computing device is optimizing and solving the problem.  The functional claim limitation seeks to pre-empt the field by claiming all possible solutions to the control problem.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-13, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Low et al. US 2015/0340863 A1.

	Low teaches:
(Currently Amended) A method of controlling power consumption for a district, comprising: 
discovering a topology of the district, [para. 0099, “In several embodiments, the network topology is discovered by the node controllers using any of a variety of well known network discovery protocols.”] the district including 
at least one component [Fig. 1], wherein the at least one component include at least one of 
a powered system/device, [Fig. 1 112]
a power storage unit, [Fig. 1 116] and 
a generator; [Fig. 1 power generator 102] and 
solving an optimization control problem that represents optimized power consumption of the district over time, [para. 0052, “The distributed power control application 308 will be discussed in greater detail below and can enable the node to perform calculations to solve for optimal power flow in a distributed manner. These distributed calculations performed on the current operating parameters can specifically involve evaluating a closed form expression when solving for optimal power flow.”]
the optimization control problem being based on the topology of the district.  [Fig. 8 and para. 0099, “The psuedocode takes as inputs the network topolgy.”]

Low teaches:
2. (Currently Amended) The method of claim 1, further comprising communicating the solution of the optimization control problem to at the least one component of the district for implementation.  [para. 0052, “A node can calculate updated operating parameters by using a combination of its own node operating parameters, and/or operating parameters received through the I/O interface from its ancestor and children nodes, and/or operating parameters received from a centralized computer in the case of a centralized or hybrid approach.”]

	Low teaches:
6. (Original) The method of claim 1, wherein the discovering includes discovering nodes in the district.  [para. 0099, “In several embodiments, the network topology is discovered by the node controllers using any of a variety of well known network discovery protocols.”]


	Low teaches:
7. (Original) The method of claim 6, further comprising characterizing the nodes, and wherein the optimization control problem is based on a character of the nodes.  [para. 0099, “Additional inputs include power injection region, voltage region, and line impedance. The psuedocode initialize the variables and then proceeds to perform the x-update, z-update, and Lagrangian multiplier update in a manner similar to the processes described above until a stopping condition is reached.”]

	Low teaches:
8. (Original) The method of claim 1, wherein the optimization control problem is a min-max problem.  [para. 0061, minimize total power loss and while staying within operational constraints]

	Low teaches:
9. (Original) The method of claim 1, wherein the method is performed by a district energy management system.  [Fig. 2 208; para. 0051]

	Regarding method claims 10-16, these method claims recite substantially similar steps as method claims above, however, claim 10 adds the limitation, “detecting whether there is an active request from a power source.”  Low teaches this limitation in para. 0051, “The communication network may also be connected to one or more centralized computers 208 to monitor calculations made by or to send instructions to multiple nodes to, for example, control power distribution in the network at a global level.”  These claims are rejected on the same grounds and rationale as method claims above.

	Regarding apparatus claims 17 and 19-20, these apparatus claims recite the apparatus for implementing the method claims above and are rejected on the same grounds and rationale as the method claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. US 2015/0340863 A1 in view of Brewster et al. US 2006/0047369 A1.

	Low does not teach the following limitation, however, Brewster teaches:
4. (Original) The method of claim 1, further comprising translating the solution of the optimization control problem into a human-readable format.  [para. 0016]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Low with those of Brewster  A person having ordinary skill in the art would have been motivated to combine the teachings because Brewster teaches that providing the machine generated rules to a human operator allows the human to respond or ignore the recommended changes.  (See para. 0016).
	

	Brewster teaches:
5. (Original) The method of claim 4, wherein the human-readable format includes rules.  [para. 0016]




Response to Arguments
Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive.
Applicant argues that the interpretation of a claim limitation in claim 17 under 35 USC 112(f) was incorrect.  Examiner disagrees.  Applicant recites, “a computing device.”  “Device” is a nonce word that does not impart structure for implementing the following reciting functionality.   A “computing device” necessitates specific programming to achieve the recited functionality.  A “computing device” in and of itself would not be able to discover topology of a district, or solve an optimization program without accompanying algorithm to achieve the recited function.  The three prong analysis for determining whether a claim limitation invokes 35 USC 112(f):  
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

Condition A is sastisfied by the substitute for “means” by the recited “computing device”.  It is a generic placeholder because a “computing device” cannot perform the recited function.

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 

Condition B is satisfied because the generic placeholder is modified by a transitional word (“configured to”) and then functional language:  “discover a topology…” and “solve an optimization control problem…”

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Condition C is satisfied because the functional language recited in the limitations do not provide structure (algorithm), material or acts to perform the claimed function.  The limiations merely recite the function or result sought (discover topology, and solve the optimization problem).

Applicant argues that the rejection under 35 USC 101 (abstract idea) is overcome because applicant amended to include “specific components/”controllable devices.”  Examiner is not persuaded by this argument because the claim does not recite a practical application of the abstract idea.  The claim recites collecting data and performing computations.  The results of the computations are never applied to the controlled devices.

Applicant next argues that the rejection under 35 USC 112(a) was improper because “one of skill in the art would know how to solve the optimization control problem.”  Examiner is not persuaded by this argument because applicant is required to disclose the algorithm with sufficient detail that one of ordinary skill in the art would know how the algorithm is performed.  From MPEP 2161.01:  Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115